Filed 10/21/14 by Clerk of Supreme Court



IN THE SUPREME COURT

STATE OF NORTH DAKOTA









2014 ND 184









In the Matter of the Vacancy in Judgeship No. 1, with Chambers 

in Grand Forks, North Dakota, Northeast Central Judicial District









No. 20140310









In the Matter of the Vacancy in Judgeship No. 2, with Chambers 

in Grand Forks, North Dakota, Northeast Central Judicial District









No. 20140352184









Per curiam.



[¶1]	On September 4, 2014, Governor Jack Dalrymple notified the Supreme Court of the resignation of the Honorable Sonja Clapp, Judge of the District Court, with chambers in Grand Forks, Northeast Central Judicial District, effective December 1, 2014.  Judge Clapp’s resignation and impending retirement will create a vacancy under Section 27-05-02.1, N.D.C.C.

[¶2]	On October 4, 2014, the Honorable Karen K. Braaten, Judge of the District Court, with chambers in Grand Forks, died following a long illness, which created another judicial vacancy in the Northeast Central Judicial District, and notice was received from Governor Dalrymple on October 7, 2014.

[¶3]	Under Section 27-05-02.1, N.D.C.C., this Court is required to review vacancies that occur and determine, within 90 days of receiving notice of a vacancy, whether the office is necessary for effective judicial administration.  This Court may, consistent with that determination, order a vacancy filled or order the vacant office transferred to another judicial district in which an additional judge is necessary, or abolish a vacant judicial office, with or without a transfer.

[¶4]	Under N.D. Sup. Ct. Admin. R. 7.2, notice of a written consultation with attorneys and judges and other interested persons in the Northeast Central Judicial District was posted September 10, 2014, on the website of the Supreme Court regarding the vacancy created by Judge Clapp’s resignation in Judgeship No. 1.  Notice was also electronically provided to all presiding judges of the state.  Written comments on the vacancy in Judgeship No. 1 were initially permitted through October 10, 2014.  However, following the death of Judge  Braaten, another notice of consultation was distributed and the comment period for both vacancies was extended to October 17, 2014.  This procedure is sufficient for purposes of the consultation required under Section 27-05-02.1, N.D.C.C., for both vacancies.

[¶5]	A number of comments regarding filling the vacancies were received, and a Report containing population and caseload trends, and other criteria identified in N.D. Sup. Ct. Admin. R. 7.2, Section 4, was filed October 2, 2014, by the Northeast Central Judicial District.  Additionally the State Court Administrator provided weighted caseload statistics for the Northeast Central Judicial District, as well as statewide statistics.

[¶6]	The Northeast Central Judicial District is comprised of Grand Forks and Nelson Counties.  According to the district’s Report, the city of Grand Forks, which is one of the largest cities in the state, has experienced a population increase since 2008.

[¶7]	The Grand Forks area, like much of North Dakota, is experiencing economic prosperity.  A fertilizer plant and a new industrial park are being developed, and there is an increase in residential construction, zoning and permitting.  The use of unmanned aircraft in the University of North Dakota aerospace program, and at the Grand Forks Air Force Base, is also increasing.  Both Grand Forks and Lakota, the county seats in the Northeast Central Judicial District, are on U.S. Highway 2, which is a major east-west route in the state, and a corridor to the oil activity in western North Dakota.

[¶8]	The 2013 case filings, without weighting, show a decrease in the Northeast Central Judicial District, following an increase in 2012.  According to the district’s Report, the decrease can be primarily attributed to fewer traffic cases, which usually fluctuate, and for which less weight is given in the weighted caseload study.  In addition to the regular caseload, some of the district judges and judicial referees preside over Adult Drug Court and Juvenile Drug Court, and another district judge holds a significant docket of asbestos cases, all of which require additional judicial resources.

[¶9]	Five district judges and two judicial referees are chambered in Grand Forks and handle the work of the district.  Increasing population and economic activity strain the court system’s resources, including the district judges and judicial referees.  Additional factors have added to the strain in the Northeast Central Judicial District.

[¶10]	Over the past several months, the Northeast Central Judicial District has experienced unavoidable factors which have impacted, and will continue to impact, available judicial resources in the near future.  There have been significant absences of some of the judges due to short-term and long-term health problems.  The Honorable Joel D. Medd retired effective September 1, 2013, and his replacement, the Honorable Jon J. Jensen, began his district judge service December 16, 2013.  The Court has also been informed of the resignation of an experienced judicial referee effective January 1, 2015.  The retirement of another judge of the district may occur in the next several months.  These factors have resulted in necessary case assignment changes and reassignments, and the assignment of surrogate judges and judges from other judicial districts to assist in hearing and disposing of cases in the Northeast Central Judicial District.

[¶11]	According to the weighted caseload study, based on an average of 2012 and 2013 case filings and using the 2014 redistricting, seven out of the state’s nine judicial districts, including the Northeast Central Judicial District, show a shortage of judicial resources.  While the shortages may appear to be greater in other districts, more evenly prorating the shortage of judges is not at this time an acceptable solution to a chronic paucity of judicial resources.

[¶12]	Under the criteria of Section 4 of N.D. Sup. Ct. Admin. R. 7.2, the Court has considered all submissions received by the Court and its own administrative records on state-

wide weighted caseload data.

[¶13]	Based on the record before us, this Court determines both offices are necessary for effective judicial administration in their present location.

[¶14]	IT IS HEREBY ORDERED, that Judgeships No. 1 and No. 2 at Grand Forks in the Northeast Central Judicial District be filled in the manner provided by N.D.C.C. Chapter 27-

25.

[¶15]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Carol Ronning Kapsner

Lisa Fair McEvers

Daniel J. Crothers